DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any physical structure of a “particular user device, of a wireless network”.  The physical structure of a user device of a wireless network typically includes processor(s), memory, and/or transceiver(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Seong-gyeong, Korean Patent 1020070034039, in view of LI; Qinghua et al. US PGPUB 20150359000 A1.
Regarding claim 14. A particular user device, of a wireless network comprising a plurality of user devices in signal communication with a base station, the particular user device configured to: 
a) receive, from the base station, a message indicating a particular section number and a particular position within the particular section; (page 9, para 55, “the process of transmitting the polling code group identifier and the dedicated orthogonal code to the corresponding subscriber station is included in a new service connection establishment (DSA) process,”
The polling code group id being the “particular section number”, and the dedicated orthogonal coe being “particular position within the particular section”, see table 4 on page 10-11. Note that translation “Cartesian Code” should read “Orthogonal code”) 
b) receive, from the base station, a polling schedule or a polling command, the polling schedule or polling command configured to indicate a first region of a resource grid; (page 12, para 96 “When receiving the data frame including the cdmaGroupPoll_IE from the base station 10, the bandwidth allocation scheduler unit 230 checks whether the cdmaGroupPoll_IE includes the identifier of the polling code group to which the subscriber station 20 belongs, and In this case, bandwidth request code location information (duration) included in cdmaGroupPoll_IE is detected and output to the bandwidth request unit 250.”) 
c) determine which particular resource element of the first region corresponds to the particular section number;  (Ibid. the bandwidth allocation scheduler unit 230 checks whether the cdmaGroupPoll_IE includes the identifier of the polling code group to which the subscriber station 20 belongs)
d) if the particular user device seeks an uplink grant, transmit, in the particular resource element of the first region, a first signal; (abstract, page 1 “terminals belonging to the same polling code group share only one code region to request a bandwidth”)  and 
Kim does not teach 
e) receive a section message, broadcast by the base station, the section message indicating which sections include at least one user device seeking an uplink grant.
	However, Li teaches 
e) receive a section message, broadcast by the base station, ([0021] The access point may broadcast, unicast, or multicast the uplink map to the plurality of stations after the reporting window,)  the section message indicating which sections include at least one user device seeking an uplink grant.  (Ibid. “the uplink map specifies the assignment of uplink blocks including, for example, the start/end times for each uplink block and an identification of which station is assigned to transfer its uplink data to the access point during the respective uplink block.”) 
in order to efficiently schedule uplink data transfers ([0004])
Kim and Li are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of UL map broadcasting in Li in order to efficiently schedule uplink data transfers.

Regarding claim 15. Kim and Li teaches The particular user device of claim 14, and Kim teaches  further configured to: a) receive or determine a second region of the resource grid, and determine, according to the particular section number and the particular position, a particular resource element in the second region; (paragraph 29, “if there are 4 polling service-using subscriber stations with the same polling cycle for allocating polls by the base station, and these subscriber stations need to be assigned polls in every ith frame, the BR messages of the 4 subscriber stations are It must be transmitted without collision. The base station creates a UL-MAP IE including resource allocation information of each subscriber terminal and transmits it to each terminal,) and b) transmit, in the particular resource element of the second region, a second signal.  (Ibid. “…and the subscriber station transmits band request information using a band allocated through the UL MAP IE in an uplink frame interval. do.” )

Regarding claim 18. Kim teaches Non-transitory computer-readable media in a memory of a base station of a wireless network comprising user devices, the media containing instructions that, when executed by a computing environment, cause a method to be performed, the method comprising: 
a) allocating integer Nsec numbered sections, each section comprising integer Nmax positions; (drawing 1 on page 14, see UL MAP being separated into 4 sections) 
b) assigning each user device to one of the sections and one of the positions; (page 9, para 55, “the process of transmitting the polling code group identifier and the dedicated orthogonal code to the corresponding subscriber station is included in a new service connection establishment (DSA) process,”
The polling code group id being the “particular section number”, and the dedicated orthogonal coe being “particular position within the particular section”, see table 4 on page 10-11. Note that translation “Cartesian Code” should read “Orthogonal code”) 
c) allocating a section poll comprising a first region of a resource grid, and assigning each section to one resource element in the first region; (page 12, para 96 “When receiving the data frame including the cdmaGroupPoll_IE from the base station 10, the bandwidth allocation scheduler unit 230 checks whether the cdmaGroupPoll_IE includes the identifier of the polling code group to which the subscriber station 20 belongs, and In this case, bandwidth request code location information (duration) included in cdmaGroupPoll_IE is detected and output to the bandwidth request unit 250.”) 
 d) receiving, in the first region, one or more signals, each signal indicating that at least one user device, associated with the signal, seeks an uplink grant; (abstract, page 1 “terminals belonging to the same polling code group share only one code region to request a bandwidth”)  
e) determining, according to which resource elements of the first region include a signal, which sections include at least one user device seeking an uplink grant; (abstract “only one UL-MAP IE is used to simultaneously allocate polls to all terminals registered to the same polling code group.) and
Kim does not teach  f) broadcasting a section message indicating which sections include at least one user device seeking an uplink grant.
	However, Li teaches 
f) broadcasting a section message ([0021] The access point may broadcast, unicast, or multicast the uplink map to the plurality of stations after the reporting window,)  indicating which sections include at least one user device seeking an uplink grant. (Ibid. “the uplink map specifies the assignment of uplink blocks including, for example, the start/end times for each uplink block and an identification of which station is assigned to transfer its uplink data to the access point during the respective uplink block.”) 
in order to efficiently schedule uplink data transfers ([0004])
Kim and Li are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of UL map broadcasting in Li in order to efficiently schedule uplink data transfers.

Claim(s) 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Li as applied to claim 14 above, and further in view of XUE; Yisheng et al. US 20220029747 A1.
Regarding claim 17. Kim and Li teaches The particular user device of claim 15, but it does not teach wherein either: a) the second signal occupies a single resource element; or b) the second signal comprises a BSR (buffer state report) message.
However, Xue teaches the second signal comprises a BSR (buffer state report) message. ([0100] the polling SCI may be used to poll for the one or more HARQ responses, as well as, one or more scheduling requests and/or one or more buffer status reports, from the second UE 120-2 and/or one or more other UEs.)
In order to increase system efficiency and conserve network resources by polling for aggregated UL transmissions ([0098])
Kim and Xue are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the deivce in Kim with the technique of polled BSR in Xue in order to increase system efficiency and conserve network resources.

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468